DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The action is responsive to the Preliminary Amendment filed on 09/29/2018.  Claims 10-13, 23-26, and 28-32 were cancelled.  Thus, claims 1-9, 14-22, and 27 are pending.

Information Disclosure Statement
The action references cited in the IDS, submitted on 09/29/2018 have been considered.

Drawings
The drawings filed on 08/12/2018 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1 and 2 include several lines that appear pixelated, blurred, and/or are otherwise not clear.  For instance each of Amin and Amax and the left and right pointing arrows/lines in FIG. 1 is pixelated.  The entirety of FIG. 2 is pixelated and nearly unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing 

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract.  The abstract should be in narrative form and generally limited to a single paragraph 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 14-22, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computerized method for estimating a rain attribute, the method comprising: obtaining (a) a quantized minimum level of received signals over a microwave link during a period, (b) a quantized maximum level of received signals over the microwave link during the period, (c) a quantized minimum level of transmitted signals over the microwave link during the period, and (d) a quantized maximum level of transmitted signals over the microwave link during the period; subtracting (i) the quantized maximum level of received signals over the microwave link during the period from (ii) the quantized minimum level of transmitted signals over the microwave link during the period to provide a minimal attenuation value; subtracting (i) the quantized minimal level of received signals over the microwave link during the period from (ii) the quantized maximal level of transmitted signals over the microwave link during the period to provide a maximal attenuation value; calculating an attenuation difference related to the period by subtracting the minimal attenuation value from the maximal attenuation value; calculating a bias compensated attenuation difference based on the attenuation difference, and bias value related to the microwave link; and calculating the rain attribute based on the bias compensated attenuation difference.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the step of “obtaining a quantized minimum level of received signals…, a quantized maximum level of received signals…, a quantized minimum level of transmitted signals…,” and “a quantized maximum level of transmitted signals…,” are treated by the Examiner as belonging to mental processes grouping.  The steps of “subtracting the quantized maximum level of received signals…,” “subtracting (i) the quantized minimal level of received signals…,” calculating an attenuation difference…,” “calculating a bias compensated attenuation difference…,” and “calculating the rain attribute …,” are treated by the Examiner as belonging to mathematical concepts grouping.  
Similar limitations comprise the abstract ideas of claims 14 and 27.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a rain attribute, a microwave link, a quantized minimum level of received signals, a period, a quantized maximum level of received signals, a quantized minimum level of transmitted signals, a quantized maximum level of transmitted signals, a minimal attenuation value, a maximal attenuation value, an attenuation difference, a bias compensated attenuation difference, and bias value;
In Claim 14: a computer program, a computerized system, a rain attribute, a microwave link, a quantized minimum level of received signals, a period, a quantized maximum level of received signals, a quantized minimum level of transmitted signals, a quantized maximum level of transmitted signals, a minimal attenuation value, a maximal attenuation value, an attenuation difference, a bias compensated attenuation difference, and bias value; and
In Claim 27: a system, a processor, a communication module, a memory unit, a rain attribute, a microwave link, a quantized minimum level of received signals, a period, a quantized maximum level of received signals, a quantized minimum level of transmitted signals, a quantized maximum level of transmitted signals, a minimal attenuation value, a maximal attenuation value, an attenuation difference, a bias compensated attenuation difference, and bias value.
The above additional elements/steps in the claims are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as encoding downhole image data.  The “obtaining a quantized minimum level of received signals…, a quantized maximum level of received signals…, a quantized minimum level of transmitted signals…,” and “a quantized maximum level of transmitted signals…,” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception, where a system, a processor, a communication module, a memory unit, and a microwave link, are generally recited and is not qualified as a particular machine.  Additionally, the step of “calculating the rain attribute…” comprises an insignificant extra-solution activity to the judicial exception.  
The recited method comprises generic computer elements that are not meaningful limitations because it is generally recited and are not qualified as a particular machine.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claim(s) comprises the following additional elements:
In Claim 1: a rain attribute, a microwave link, a quantized minimum level of received signals, a period, a quantized maximum level of received signals, a quantized minimum level of transmitted signals, a quantized maximum level of transmitted signals, a minimal attenuation value, a maximal attenuation value, an attenuation difference, a bias compensated attenuation difference, and bias value;
In Claim 14: a computer program, a computerized system, a rain attribute, a microwave link, a quantized minimum level of received signals, a period, a quantized maximum level of received signals, a quantized minimum level of transmitted signals, a quantized maximum level of transmitted signals, a minimal attenuation value, a maximal attenuation value, an attenuation difference, a bias compensated attenuation difference, and bias value; and
In Claim 27: a system, a processor, a communication module, a memory unit, a rain attribute, a microwave link, a quantized minimum level of received signals, a period, a quantized maximum level of received signals, a quantized minimum 
Claim 1, as well as claims 14 and 27, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record, “The Potential of Microwave Communication Networks to Detect Dew — Experimental Study,” Harel, O. et al., IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing, vol. 8, no. 2, September 2015, pp. 4396-4404. (provided in IDS submitted on 09/29/2018.), and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as well as claims 14 and 27, as a whole does/do not confine the claim(s) to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  Therefore, claim 1, as well 
Claim 1, as well as claims 14 and 27, is/are therefore, is not patent eligible.

With regards to the dependent claims, claims 2-9 and 15-22 merely provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claim(s). 

Claim 14 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 14 appears to recite a computer-readable storage medium carrying one or more sequences of one or more instructions, the broadest reasonable interpretation of a claim(s) drawn to a computer readable medium covers transitory propagating signals per se covering non-statutory subject matter.  A memorandum issued on January 26, 2010, from Director Kappos stated that:
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Applicant is suggested to amend claim 14 to add the limitation “non-transitory” to the claim to overcome the non-statutory subject matter rejections.
Claims 15-22 are additionally rejected under 35 U.S.C. 101 as being directed to non-statutory subject, due to their dependency from a rejected base claim(s), claim 14 as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 14, 17-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (Harel, O. et al., “The Potential of Microwave Communication Networks to Detect Dew — Experimental Study,” IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing, vol. 8, no. 2, September 2015, pp. 4396-4404.– provided in IDS submitted on 09/29/2018.); in view of Cherkassky (Cherkassky, D. et al., “Precipitation Classification Using Measurements from Commercial Microwave Links,” IEEE Transactions on Geoscience and Remote Sensing, vol. 52, no. 5, May 2014, pp. 2350-2356.).
Regarding claim 1, Harel teaches a computerized method for estimating a rain attribute (Harel: FIG. 5; pp. 4400-4401, sect. IV, para. 5, [“…a comparison between the GLRT ROCs derived for quantized and un-quantized data was produced by a computer simulation, as presented in Fig. 5.”] {The Examiner notes that while Harel doesn’t explicitly recite a computer, Fig. 5 of Harel presents “a computer simulation,” generated by a computer.  Thus, Harel discloses a computerized method as recited in the claim.}) comprising:
obtaining (a) a quantized minimum level of received signals over a microwave link during a period, (b) a quantized maximum level of received signals over the microwave link during the period, (c) a quantized minimum level of transmitted signals over the microwave link during the period, and (d) a quantized maximum level of transmitted signals over the microwave link during the period (Harel: FIG. 1; pp. 4396-4397, sect. I., para. 9, [“The goal of this paper is to address the problem of identifying antenna wetting periods during dew episodes utilizing received signal level (RSL) measurements from a spatially distributed MLs network.”]; FIG. 1; pp. 4397-4399, sect. A., paras. 1-5, [“In cellular backhaul transmission systems, the RSL is typically quantized. For simplicity, we approximate the quantization effect using additive quantization noise…In this study, we assume that no precipitation was present during the detection interval…”] {Including Eqn. 1.}; pg. 4400, sect. III, paras. 1-5, [“Commercial MLs operate at frequencies of tens of GHz, at ground level altitudes. The RSL measurements are quantized in steps of several decibels down to 0.1 dB, typically. Built-in facilities enable RSL recording at various temporal resolutions, depending on the type of the equipment (typically between once per minute and once per day).”]); and 
calculating the rain attribute based on attenuation difference (Harel: FIG. 5; pp. 4400-4401, sect. IV., para. 5, [“…a comparison between the GLRT ROCs derived for quantized and un-quantized data was produced by a computer simulation, as presented in Fig. 5.”]).
However, Harel fails to explicitly disclose subtracting the maximum level of received signals over the microwave link during the period from (ii) the quantized minimum level of transmitted signals over the microwave link during the period to provide a minimal attenuation 
Cherkassky teaches performing an algorithm which subtracts a maximum level of received signals over the microwave link during a period from a minimum level of transmitted signals over the microwave link during the period to provide a minimal attenuation value, and subtracts the minimal level of received signals over the microwave link during the period from the maximal level of transmitted signals over the microwave link during the period to provide a maximal attenuation value, calculating an attenuation difference related to the period by subtracting the minimal attenuation value from the maximal attenuation value; calculating a bias compensated attenuation difference based on the attenuation difference, and bias value related to the microwave link; and calculating the rain attribute based on the bias compensated attenuation difference (Cherkassky: FIG. 1; pp. 2351-2352, sect. II., [“The attenuation caused by the specific precipitation can be characterized by a conditional probability distribution…Note that σξ is a function of the properties of the microwave link, the climate, the fallen precipitation type, the amount of melting water the precipitation particles contain, and the given attenuation…It should be noted that the mathematical formulation for FE hereafter is generic [23], and its relation to the physics is via the choice of the physical features—magnitude and rate of changes in the RSL. Optimal FE should expose the latent separability potential that naturally exists in the physical vl − vl−1 is an approximation of the derivate of vl.”] {Including Eqns. 1-10.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of subtracting a maximum level of received signals over the microwave link during a period from the minimum level of transmitted signals over the microwave link during the period to provide a minimal attenuation value, subtracting the minimal level of received signals over the microwave link during the period from the maximal level of transmitted signals over the microwave link during the period to provide a maximal attenuation value, calculating an attenuation difference related to the period by subtracting the minimal attenuation value from the maximal attenuation value; calculating a bias compensated attenuation difference based on the attenuation difference, and bias value related to the microwave link, and calculating the rain attribute based on the bias compensated attenuation difference, disclosed by Cherkassky, into Harel, with the motivation and expected benefit of reducing errors in rain monitoring and the estimation procedures.  This method for improving Harel was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky to obtain the invention as specified in claim 1.
Regarding claims 14 and 27, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

claim 4, Harel, in view of Cherkassky, teach all the all the limitations of the parent claim 1 as shown above.  Cherkassky discloses calculating the bias value related to the microwave link (Cherkassky: FIG. 1; pp. 2351-2352, sect. II. {Including Eqns. 1-10.} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of calculating the bias value related to the microwave link, as taught by Cherkassky, into Harel, as modified by Cherkassky, with the motivation and expected benefit of performing microwave link management operations based on the bias value..  This method for improving Harel, as modified by Cherkassky, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky to obtain the invention as specified in claim 4.
Regarding claim 17, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Harel, in view of Cherkassky, teach all the all the limitations of the parent claim 1 as shown above.  Harel discloses a test period is free of rain and during which a signal of constant power is transmitted over the microwave link (Harel: pg. 4397, sect. II, paras. 1-5, [“In this study, we assume that no precipitation was present during the detection interval…”] {Including Eqn. 10.} {See above.}).  Cherkassky discloses subtracting a minimal attenuation value related to a test period from a maximal attenuation value related to the test period (Cherkassky: FIG. 1; pp. 2351-2352, sect. II. {Including Eqns. 1-10.} {See above.}; pg. 2352, sect. III, [“In order to validate the proposed procedure, a “real-life” test case was designed…”]).

Regarding claim 18, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Harel, in view of Cherkassky, teach all the all the limitations of the parent claim 1 as shown above.  Cherkassky discloses the period exceeds 5 minutes (Cherkassky: pg. 2351, sect. II, [“…where MRSL and mRSL are the maximum RSL and the minimum RSL values, respectively, measured during a time interval of 15 min…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a period which exceeds 5 minutes, as taught by Cherkassky, into Harel, as modified by Cherkassky, with the motivation and expected benefit of obtaining sufficient data to perform calculations known in the art.  This method for improving Harel, as modified by Cherkassky, was within the ordinary ability of one of ordinary skill in the 
Regarding claim 19, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Harel, in view of Cherkassky, teach all the all the limitations of the parent claim 1 as shown above.  Harel discloses performing microwave link management operations (Harel: pg. 4396, sect. I, [“…research have developed the capacity for modeling, understanding and mitigation of atmosphere-induced reductions of the quality of wireless communication links.”]).  Cherkassky discloses obtaining and processing link management operations based on the bias value (Cherkassky: FIG. 1; pg. 2351, sect. I, [“We propose ways to deal with the practical challenges that arise when applying KFD on CMN RSL measurements, including the usage of high-dimensional input patterns (RSL measurement from several links), while preventing the overfitting of the learning algorithm and improving the stability of the algorithm.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of performing microwave link management operations based on the bias value, as taught by Harel and Cherkassky, into Harel, as modified by Cherkassky, with the motivation and expected benefit of may include controlling power of signals transmitted over the microwave links based on the bias value.  This method for improving Harel, as modified by Cherkassky, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harel and Cherkassky.  Therefore, it would have been obvious to one of ordinary 
Regarding claim 20, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Harel, in view of Cherkassky, teach all the all the limitations of the parent claim 1 as shown above.  Cherkassky discloses controlling a power of signals transmitted over the microwave link based on the bias value (Cherkassky: FIG. 1; pg. 2351, sect. I, {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of controlling a power of signals transmitted over the microwave link based on the bias value, as taught by Cherkassky, into Harel, as modified by Cherkassky, with the motivation and expected benefit of may include controlling power of signals transmitted over the microwave links based on the bias value.  This method for improving Harel, as modified by Cherkassky, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harel and Cherkassky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harel and Cherkassky to obtain the invention as specified in claim 8.
Regarding claim 21, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Harel, in view of Cherkassky, teach all the all the limitations of the parent claim 1 as shown above.  Harel discloses measuring a minimum level of received signals See above.}).
Regarding claim 22, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harel, in view of Cherkassky; and further in view of Aydin (Aydin, K. et al., “Relationships Between Rainfall Rate and 35-GHz Attenuation and Differential Attenuation: Modeling the Effects of Raindrop Size Distribution, Canting, and Oscillation,” IEEE Transactions on Geoscience and Remote Sensing, vol. 40, no. 11, November 2002, pp. 2343-2352.).
Regarding claim 2, Harel, in view of Cherkassky, teach all the all the limitations of the parent claim 1 as shown above.  However, Harel, in view of Cherkassky, is silent as to explicitly disclosing the rain attribute comprising average rain during the period.
Aydin discusses relationships between rainfall rates and differential attenuation (Aydin: Abstract.).  Therein, Aydin discloses the rain attribute is an average rain during a period (Aydin: pg. 2342, sect. I., para. 1 [“…between rainfall rate and specific attenuation A at 35 GHz has been known since the late 1940s…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of utilizing average rain during the period as the rain attribute, is as taught by Aydin, into Harel, as modified by Cherkassky, with the motivation and 
Regarding claim 15, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 101 as set forth above.
The primary reason for the indicated allowability of claim 3, is that, in combination with the other claim elements, the average rain during the period equals
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                A
                                            
                                            
                                                r
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                c
                                                a
                                                l
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                        ∙
                                        L
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                b
                            
                        
                    
                
            
        
, wherein             
                
                    
                        A
                    
                    
                        r
                    
                    
                        m
                        a
                        x
                    
                
            
         is the bias compensated attenuation difference, L is a length of the microwave link.             
                 
                
                    
                        a
                    
                    
                        c
                        a
                        l
                    
                    
                        m
                        a
                        x
                    
                
            
         is approximated by             
                α
                
                    
                        
                            
                                
                                    
                                        ln
                                    
                                    ⁡
                                    
                                        
                                            
                                                K
                                            
                                        
                                    
                                
                                +
                                γ
                            
                        
                    
                    
                        b
                    
                
            
        , a and b are Power Law coefficients.
Therefore, dependent claim 3 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding section 101 rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864